


EXHIBIT 10.141


RESTRICTED STOCK AWARD AGREEMENT




THIS AGREEMENT (the “Agreement”) is made effective as of _________ (as defined
herein) (the “Grant Date”), between ITC Holdings Corp., a Michigan corporation
(hereinafter called the “Company”), and the individual whose name is set forth
on the signature page hereof, who is an employee of the Company or a Subsidiary
of the Company, hereinafter referred to as the “Employee”. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Second Amended
and Restated 2006 Long Term Incentive Plan, as may be further amended from time
to time (the “Plan”).
WHEREAS, Employee is employed by the Company or one of its Subsidiaries and the
Company desires to grant the Employee shares of Common Stock, pursuant to the
terms and conditions of this Agreement (the “Restricted Stock Award”) and the
Plan (the terms of which are hereby incorporated by reference and made a part of
this Agreement); and
WHEREAS, this Agreement and the grants made pursuant to this Agreement are not
otherwise subject to and shall not be governed by any Management Stockholder’s
Agreement between Company and Employee; and
WHEREAS, the Committee has determined that it would be in the best interest of
the Company and its shareholders to grant the shares of Common Stock provided
for herein to the Employee as an incentive for increased efforts during his or
her employment, has approved the grant of the Restricted Stock Award on the
Grant Date and has advised the Company thereof and instructed the undersigned
officer to grant said Restricted Stock Award.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:
1.
Grant of the Restricted Stock. Subject to the terms and conditions of the Plan
and the additional terms and conditions set forth in this Agreement, the Company
hereby grants to the Employee ___________shares of Common Stock (hereinafter
called the “Restricted Stock”). The Restricted Stock shall vest and become
nonforfeitable in accordance with Section 2 hereof. In the event of any conflict
between the Plan and this Agreement, the terms of the Plan shall control, it
being understood that variations in this Agreement from terms set forth in the
Plan shall not be considered to be in conflict if the Plan permits such
variations.    

2.
Vesting and Forfeiture.

a.So long as the Employee continues to be employed by the Company or its
Subsidiaries, the Restricted Stock shall become 100% vested and non-forfeitable
upon the earliest to occur of (i) the fifth anniversary of the Grant Date (the
“Vesting Date”), (ii) the Employee ceasing to be employed due to Employee’s
death or Disability, or (iii) the occurrence of a Change in Control Termination
(as defined below). The Committee has irrevocably determined not to, and shall
not (and shall not permit the Board to), exercise any right it may have under
the Plan, including without limitation under Section 9.2(c) of the Plan, to
determine that the Restricted Stock shall not become immediately 100% vested
upon a Change in Control.


b.If Employee’s employment is terminated for any reason other than Employee’s
death, Disability or Retirement prior to the Vesting Date or a Change in
Control, Employee’s right




--------------------------------------------------------------------------------




to shares of Common Stock subject to the Restricted Stock Award that are not yet
vested automatically shall terminate and be forfeited by Employee unless the
Committee, in the exercise of its authority under the Plan, modifies the Vesting
Date in connection with such termination.


c.The foregoing provisions of this Section 2 notwithstanding, if Employee
attains or has attained “Normal Retirement Age” (as defined in the International
Transmission Company Retirement Plan) prior to the Vesting Date while continuing
to be employed by the Company or its Subsidiaries, the Restricted Stock shall
become vested (i) as of the date Employee attains such Normal Retirement Age, in
increments of 20% of such shares in respect of each one year anniversary (if
any) of the date of this Agreement that has occurred prior to Employee’s
attaining such Normal Retirement Age, and (ii) in increments of 20% of such
shares as of each one year anniversary of the date of this Agreement that occurs
after Employee attains such Normal Retirement Age until all shares have fully
vested (provided that Employee continues to be employed by the Company or its
Subsidiaries as of each such anniversary).


d.A “Change in Control Termination” shall mean a termination of Employee’s
employment (i) by the Company without “Cause” or (ii) if the Employee is a party
to a written employment agreement with the Company, by Employee for “Good
Reason” (as defined in such agreement), which termination in the case of (i) or
(ii) occurs after the execution of an agreement to which the Company is a party
pursuant to which a Change in Control will occur or has occurred upon
consummation of the transactions contemplated by such agreement but, if a Change
in Control has occurred pursuant thereto, not more than two years after such
Change in Control, and if a Change in Control has not yet occurred pursuant
thereto, while such agreement remains executory.


e.“Cause” shall mean (i) if the Employee is a party to a written employment
agreement with the Company, “Cause” as defined in such agreement, and (ii) in
all other cases, (A) Employee’s continued failure substantially to perform
Employee’s duties to the Company or affiliates (other than as a result of total
or partial incapacity due to physical or mental illness) for a period of 10 days
following written notice by the Company to Employee of such failure, (B)
dishonesty in the performance of Employee’s duties hereunder, (C) Employee
conviction of, or plea of nolo contendere to a crime constituting (x) a felony
under the laws of the United States or any state thereof or (y) a misdemeanor
involving moral turpitude, (D) Employee’s willful malfeasance or willful
misconduct in connection with Employee’s duties hereunder or any act or omission
which is injurious to the financial condition or business reputation of the
Company or affiliates or (E) Employee’s breach of any non-compete or
confidentiality obligations to the Company or affiliates.


3.
Certificates.



a.Certificates evidencing the Restricted Stock shall be issued by the Company
and shall be registered in the Employee’s name on the stock transfer books of
the Company promptly after the date hereof, but shall remain in the physical
custody of the Company or its designee at all times prior to the vesting of such
Restricted Stock pursuant to Section 2. The Employee hereby acknowledges and
agrees that the Company shall retain custody of such certificate or certificates
until the restrictions imposed by Section 2 on the Common Stock granted
hereunder lapse. As a condition to the receipt of this Restricted Stock Award,
the Employee shall deliver to the Company a stock power, duly endorsed in blank,
relating to the Restricted Stock.




--------------------------------------------------------------------------------




Alternatively, instead of issuing a stock certificate, the shares may be issued
in book entry form. No certificates shall be issued for fractional shares.


b.As soon as practicable following the vesting of the Restricted Stock pursuant
to Section 2, certificates for the Restricted Stock which shall have vested
shall be delivered to the Employee or to the Employee’s legal guardian or
representative along with the stock powers relating thereto. If the shares have
been issued in book entry form, the restrictive notation made pursuant to
Section 5 of this Agreement shall be removed.


4.Rights as a Stockholder.
The Employee shall have no rights as a stockholder of the Company until
certificates are issued. Once issued, the Employee shall be the record owner of
the Restricted Stock unless or until such Restricted Stock is forfeited pursuant
to Section 2 hereof or is otherwise sold, and as record owner shall be entitled
to all rights of a common stockholder of the Company (including, without
limitation, the right to vote and to receive dividends and other distributions
on the shares of Restricted Stock).


5.Legend on Certificates.
The certificates representing the vested Restricted Stock delivered to the
Employee as contemplated by Section 3(b) above shall bear the following legend:
The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the ITC Holdings Corp. Second
Amended and Restated 2006 Long Term Incentive Plan (“Plan”), rules and
administrative guidelines adopted pursuant to such Plan and an Agreement dated
May 22, 2012. A copy of the Plan, such rules and such Agreement may be obtained
from the Secretary of ITC Holdings Corp.
Such certificates shall also be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission or
any stock exchange upon which such Common Stock is listed, any applicable
Federal or state laws and the Company’s Articles of Incorporation and Bylaws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. If issued in
book entry form, a notation shall be made therewith to the same restrictive
effect as set forth above.
6. Transferability. The Restricted Stock may not, at any time prior to becoming
vested pursuant to Section 2 or thereafter, be transferred, sold, assigned,
pledged, hypothecated or otherwise alienated.
7. Employee’s Employment by the Company. Nothing contained in this Agreement or
in any other agreement entered into by the Company or any of its Subsidiaries
and the Employee, other than the applicable provisions of any offer letter from
the Company or any of its Subsidiaries to the Employee or any employment
agreement entered into by and between the Employee and the Company or any of its
Subsidiaries, as applicable, (i) obligates the Company or any Subsidiary to
employ the Employee in any capacity whatsoever or (ii) prohibits or restricts
the Company or any Subsidiary from terminating the employment, if any, of the
Employee at any time or for any reason whatsoever, with or without cause, and
the Employee hereby acknowledges and agrees that neither the Company nor any
other person or entity has made any representations or promises whatsoever to
the Employee concerning the Employee’s employment or continued employment by the
Company or any Subsidiary thereof.




--------------------------------------------------------------------------------




8.     Change in Capitalization. In the event of a merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property), stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the Common Stock or
the value thereof, prior to the time the restrictions imposed by Section 2 on
the Restricted Stock granted hereunder lapse, such adjustments and other
substitutions shall be made to the Restricted Stock Awards as the Committee, in
its sole discretion, deems equitable or appropriate. Any stock, securities or
other property exchangeable for Restricted Stock pursuant to such transaction
shall be deposited with the Company and shall become subject to the restrictions
and conditions of this Agreement to the same extent as if it had been the
original property granted hereby, all pursuant to the Plan.
9.    Withholding. The Company shall have the right to withhold from Employee’s
compensation or to require Employee to remit sufficient funds to satisfy
applicable withholding for income and employment taxes upon the vesting of
Restricted Stock pursuant to Section 2. Subject to limitations in the Plan,
Employee may, in order to fulfill the withholding obligation, tender
previously-acquired shares of Common Stock that have been held at least six
months, provided that the shares have an aggregate Fair Market Value sufficient
to satisfy in whole or in part the applicable withholding taxes. The Company
shall be authorized to take such action as may be necessary, in the opinion of
the Company’s counsel (including, without limitation, withholding vested Common
Stock otherwise deliverable to the Employee and/or withholding amounts from any
compensation or other amount owing from the Company to the Employee), to satisfy
the obligations for payment of the minimum amount of any such taxes.


10. Limitation on Obligations. The Company’s obligation with respect to the
Restricted Stock granted hereunder is limited solely to the delivery to the
Employee of shares of Common Stock on the date when such shares are due to be
delivered hereunder, and in no way shall the Company become obligated to pay
cash in respect of such obligation. This Restricted Stock Award shall not be
secured by any specific assets of the Company or any of its Subsidiaries, nor
shall any assets of the Company or any of its subsidiaries be designated as
attributable or allocated to the satisfaction of the Company’s obligations under
this Agreement. In addition, the Company shall not be liable to the Employee for
damages relating to any delay in issuing the share certificates, any loss of the
certificates, or any mistakes or errors in the issuance of the certificates or
in the certificates themselves.


11.     Securities Laws. Upon the vesting of any Restricted Stock, the Company
may require the Employee to make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Agreement. The granting of
the Restricted Stock hereunder shall be subject to all applicable laws, rules
and regulations and to such approvals of any governmental agencies as may be
required.


12.     Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Employee shall be addressed to him or her at the
address stated in the Company’s employee records. By a notice given pursuant to
this Section 12, either party may hereafter designate a different address for
notices to be given to the party. Any notice that is required to be given to the
Employee shall, if the Employee is then deceased, be given to the Employee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 12. Any
notice shall have been deemed duly given when enclosed in a properly sealed
envelope or wrapper addressed as aforesaid, deposited (with postage prepaid) in
a post office or branch post office regularly maintained by the United States
Postal Service.




--------------------------------------------------------------------------------






13.     Governing Law. The laws of the State of Michigan shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.


14.     Amendment. Subject to Section 2(b) of this Agreement and Sections 9.1
and 10.6 of the Plan, this Agreement may be amended only by a writing executed
by the parties hereto if such amendment would adversely affect Employee. Any
such amendment shall specifically state that it is amending this Agreement.


15.     Recoupment Policy. This Agreement, the Restricted Stock Award and any
economic benefits recognized by Employee in connection with the Restricted Stock
Award (including, without limitation, the proceeds from the sale of shares
subject to the Restricted Stock Award) are subject to forfeiture and/or
recoupment pursuant to the Company’s Recoupment Policy adopted November 26,
2013, as amended from to time.


16.     Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.    
 
[Signatures on next page]


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.


EMPLOYEE



                                                                                                 
ITC HOLDINGS CORP.




By:     
Name:
Title:






